Citation Nr: 1010116	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-38 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
April 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which confirmed a prior March 1981 denial of 
service connection for bilateral hearing loss.  Also in that 
September 2007 decision, the RO denied additional claims for 
service connection for tinnitus and hepatitis C.

In his September 2007 notice of disagreement (NOD), in 
response to that decision, the Veteran indicated he was only 
appealing the claim for tinnitus, so the October 2007 
statement of the case (SOC) only addressed this claim.  And 
when subsequently submitting his November 2007 substantive 
appeal (on VA Form 9), the Veteran again only referred to the 
claim for tinnitus.  So this is the only claim at issue in 
this appeal.  See 38 C.F.R. § 20.200, etc. (2009).

As support for this claim, the Veteran testified at a 
videoconference hearing in November 2009 before the 
undersigned Veterans Law Judge of the Board.  Following the 
hearing, the Board held the record open for 60 days to allow 
the Veteran time to obtain and submit additional supporting 
evidence, which he did in December 2009 through his 
representative.  They did not waive their right to have the 
RO initially consider this additional evidence.  See 38 
C.F.R. §§ 20.800, 20.1304 (2009).  But the Board is granting 
the claim, primarily on the basis of this additional evidence 
from Dr. D. K. G., Au.D. (a Doctor of Audiology practicing at 
Hearing Solutions, Inc.).  So there is no prejudice to the 
Veteran in the Board going ahead and considering this 
additional evidence in the first instance.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).



As will be explained, Dr. D. K. G. etiologically linked the 
Veteran's tinnitus to noise exposure during his military 
service.  She also linked the Veteran's sensorineural hearing 
loss to that noise exposure in service.  But, as explained, 
the Veteran did not appeal the denial of his claim for 
bilateral hearing loss, only his claim for tinnitus.  So if 
he still believes he is entitled to service connection for 
his bilateral hearing loss, including on the basis of this 
additional statement from Dr. D. K. G. of Hearing Solutions, 
Inc., then he has to submit a petition to the RO to reopen 
this claim on the basis of new and material evidence because, 
in the absence of an appeal, the RO's September 2007 decision 
denying this claim has become final and binding on him based 
on the evidence then of record.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 3.160(d), 20.1103.


FINDINGS OF FACT

1.  VA already has conceded the Veteran was repeatedly 
exposed to excessively loud noise during service as a 
helicopter mechanic and, therefore, sustained acoustic trauma 
in that capacity.

2.  According to the medical and other probative (competent 
and credible) evidence of record, including the recently 
submitted December 2009 statement from Dr. D. K. G., Au.D. (a 
Doctor of Audiology practicing at Hearing Solutions, Inc.), 
it is just as likely as not the Veteran's tinnitus is the 
result of that noise exposure in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2009) (harmless error).

II.  Entitlement to Service Connection for Tinnitus 

The Veteran contends he developed tinnitus due to acoustic 
trauma sustained in the military from repeated exposure to 
excessively loud noise while working as a helicopter 
repairman and from gunfire.  Tinnitus is "a noise in the 
ear, such as ringing, buzzing, roaring, or clicking."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1956 (31st ed. 
2007).  He says that he has been experiencing this ringing in 
his ears persistently since service.  Because tinnitus, 
by its very nature, is an inherently subjective condition, he 
is competent even as a layman to make this proclamation of 
continuous tinnitus since service.  When a condition, as 
here, may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and make a credibility determination as to whether 
that evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).

To show chronic disease in service, or within a presumptive 
period per § 3.307, a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic," is required.  38 C.F.R. § 
3.303(b).  Subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when:  (1) a layperson 
is competent to identify the medical condition, (e.g., a 
broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Davidson v. Shinseki, 581 F.3d. 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).



In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).

A determination as to whether medical evidence is needed to 
demonstrate that a Veteran presently has the same condition 
he or she had in service or during a presumption period, or 
whether lay evidence will suffice, depends on the nature of 
the Veteran's present condition (e.g., whether the Veteran's 
present condition is of a type that requires medical 
expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be 
so identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(i.e., about even balanced for and against the claim), with 
the Veteran prevailing in either event.  Conversely, the 
claim will be denied if the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the medical evidence shows the Veteran received the 
required diagnosis of tinnitus from Dr. D. K. G., a private 
audiologist.  She submitted a statement in December 2009 in 
support of the claim, not only listing this diagnosis, 
but indicating the Veteran reportedly had experienced this 
condition since returning to the United States from Vietnam.  
Tinnitus also was diagnosed following an August 2007 VA 
compensation examination.



Consequently, the determinative issue is whether the 
Veteran's tinnitus is attributable to his military service, 
as he is alleging, and especially to the type of acoustic 
trauma claimed.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Board finds there is sufficient evidence of record 
establishing this required correlation.  The medical evidence 
on file contains a positive indication and opinion concerning 
the etiology of the Veteran's tinnitus, and specifically in 
terms of it dating back to his military service in the manner 
he mentioned.  Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 
1375.

Concerning this, the Board notes that the Veteran's DD Form 
214 lists his Military Occupational Specialty (MOS) as a 
helicopter repairman in the Army for 11 weeks.  And, indeed, 
even when denying the claim in September 2007, the RO readily 
conceded that he sustained acoustic trauma while on active 
duty in the military in that specific capacity.  So excessive 
noise exposure in service is established.

The Veteran also has provided competent and credible evidence 
etiologically linking his tinnitus to that noise exposure in 
service.  In particular, Dr. D. K. G. expressly indicated in 
her December 2009 letter that the Veteran's tinnitus is 
"more likely than not a result of noise exposure while in 
service."  

As previously mentioned, the Veteran also earlier had a VA 
compensation examination in August 2007.  However, that VA 
examiner stated that he could not "assess the relationship 
between the Veteran's hearing loss and tinnitus and his 
military noise exposure without resorting to mere 
speculation."  The examination report refers to an objective 
clinical evaluation of the Veteran and states the examiner 
also reviewed the Veteran's claims file for the pertinent 
history.

Statements like this from doctors that are, for all intents 
and purposes, inconclusive as to the origin of a disorder 
cannot be employed as suggestive of a linkage between the 
disorder and the Veteran's military service.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).  Opinions like this amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit- 
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).  

Because the VA examiner admittedly was unable to comment on 
the etiology of the Veteran's tinnitus, in terms of whether 
it is attributable to his military service, whereas Dr. D. K. 
G. was, the only medical evidence addressing this 
determinative issue is favorable to the claim.  Certainly 
then, resolving all reasonable doubt in the Veteran's favor, 
it is just as likely as not his tinnitus is related to the 
type of noise exposure in service VA already has conceded he 
experienced as a helicopter mechanic.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  So service 
connection for tinnitus must be granted.


ORDER

The claim for service connection for tinnitus is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


